Citation Nr: 1008338	
Decision Date: 03/05/10    Archive Date: 03/11/10

DOCKET NO.  08-13 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

Entitlement to service connection for a psychiatric disorder 
to include pos-traumatic stress disorder (PTSD) and 
depression.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from May 1973 
to June 1973.  She also served in the Reserves from June 1979 
to July 1987.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  

In October 2009, the Board remanded this claim to the RO to 
afford the Veteran a hearing before the Board that she 
requested in a July 2009 letter.  In December 2009, the 
Veteran appeared before the undersigned Veteran's Law Judge 
and gave testimony in support of her claim.  A complete 
transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A remand is required in this case.  Although the Board 
sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide 
the Veteran's claim so that he is afforded every possible 
consideration.  

The Veteran seeks service connection for a psychiatric 
disorder to include PTSD and depression.  Her PTSD claim 
involves in-service personal assault.  Service connection for 
PTSD requires: medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a) (2009) (requiring that 
the diagnosis conform to the requirements of the DSM-IV); a 
link, established by medical evidence, between the Veteran's 
current symptoms and an in- service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  See Cohen v. Brown, 10 Vet. App. 128 (1997); 38 
C.F.R. § 3.304(f) (2009).  If a claimant's stressor is not 
related to combat, then his or her testimony alone is not 
sufficient to establish the occurrence of that stressor, and 
his or her testimony must be corroborated by credible 
supporting evidence. Cohen, supra.  Thus, if the Veteran was 
not engaged in combat, he or she must introduce corroborative 
evidence of the claimed in-service stressors.  

In this case, the Veteran contends that she currently suffers 
from PTSD as a result of personal assault while in the 
service.  The Veteran states that she was harassed by male 
soldiers, and was forced to wear a skirt by a superior 
officer.  She reports that a superior officer tried to kiss 
her, fondled her, and tried to push her down on a bed, and 
that on anther occasion a superior officer tried to force her 
to have sex but she got away.  (See, November 2006 RO hearing 
testimony and statement received in December 2006).  

The Veteran has been diagnosed with PTSD by her treating VA 
psychiatrist.  (See outpatient treatment records of November 
2006, March 2007, and June 2007).  The diagnoses were based 
on the in-service stressor claimed by the Veteran with 
thoughts of male vets being in the room with her when she 
wakes up, reliving her past experiences, and having intrusive 
thoughts of sexual harassment memories.  Under 38 C.F.R. § 
3.304(f), this evidence sufficient to establish a diagnosis 
of PTSD and a nexus between the Veteran's disability and her 
claimed in-service stressor.

However, under Cohen, since the Veteran's claimed stressor is 
non-combat related, additional credible evidence is required 
to corroborate the Veteran's account of the stressor.  VA 
regulations provide that evidence of behavior changes-such as 
a request for transfer to another military duty assignment; a 
deterioration in work performance; episodes of depression, 
panic attacks, or anxiety without an identifiable cause; or 
unexplained social behavior changes- can indicate that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).  

To this end, the Veteran has submitted letters from a service 
comrade and from a friend to support her claim.  One reported 
that the Veteran had an unusual amount of trouble trying to 
get transferred to another station.  She also reported 
witnessing the Veteran being grabbed by a male soldier and 
kissed.  A friend of the Veteran wrote that she saw that the 
Veteran was uncomfortable working with male bosses and that 
she seems to be afraid of men.  See 38 C.F.R. § 3.304(f)(3) 
(stating that behavior change following an alleged assault is 
one type of relevant evidence that may be considered).

Under VA regulations, regardless how credible the Veteran is 
in relating it, a Veteran's account of an in-service PTSD 
stressor, alone, is insufficient to establish that the 
incident occurred.  38 C.F.R. § 3.304(f).  The regulations 
require that there be credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  
That supporting evidence can be from sources other than 
military records, such as law enforcement reports or 
pregnancy tests. 38 C.F.R. § 3.304(f)(3).  In addition, as 
noted, evidence of behavior changes following the claimed 
assault may be used to corroborate that the in-service 
personal assault occurred. 38 C.F.R. § 3.304(f)(3).  To 
determine whether the behavior changes indicate that a 
personal assault occurred, the evidence may be submitted to a 
medical professional for an opinion as to whether it 
indicates that a personal assault occurred in service.  38 
C.F.R. § 3.304(f)(3). The Veteran also asserts that she 
exhibited behavior change by actively seeking a transfer as a 
result of the incidents.  

VA will provide a medical examination or obtain a medical 
opinion based upon a review of the evidence of record if VA 
determines it is necessary to decide the claim.  38 C.F.R. § 
3.159(c)(4).  A medical examination or medical opinion is 
necessary if the information and evidence of record does not 
contain sufficient competent medical evidence in order to 
decide the claim.

As such, this appeal is being remanded to provide the Veteran 
with a VA examination to determine: (1) whether the evidence, 
to include any in-service or post-service behavior changes, 
indicates that the Veteran's claimed sexual assault occurred, 
and (2) whether the Veteran meets the DSM-IV criteria for 
PTSD based on a credible, verified stressor.  See 38 C.F.R. § 
3.303(f) (VA may submit evidence to an appropriate medical or 
mental health professional for an opinion as to whether it 
indicates that a personal assault occurred).  

In addition to PTSD, the Veteran has claimed service 
connection for a psychiatric disability with symptoms of 
depression and anxiety.  The Board finds that a VA 
examination is warranted in connection with this claim as 
well.  Her service records for her period of active service 
in the United States Air Force show that she was referred for 
counseling at the mental health clinic and was seen by the 
chaplain for adjustment problems.  The Veteran was 
recommended for administrative separation on the basis of 
being socially and emotionally unsuited for military service.  
She has been diagnosed with depression and anxiety by VA 
during outpatient treatment.  She has also been diagnosed 
with panic attacks.  Therefore, the Veteran should be 
scheduled for a VA psychiatric examination in order to 
identify any current psychiatric diagnoses and to have an 
examiner provide an opinion that addresses whether any 
diagnosed psychiatric disability is related to the identified 
in-service treatment or is otherwise attributable to the 
Veteran's active military service.

The appellant is hereby notified that it is her 
responsibility to report for any examination scheduled, and 
to cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may include denial of the claim.  See 38 
C.F.R. §§ 3.158 and 3.655 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination with a specialist in the 
field of mental health (psychiatrist or 
psychologist).  The entire claims folder, 
including a copy of this REMAND, must be 
sent to the examiner for review, and the 
examination report should reflect that a 
review of the claims folder was 
completed.  Following a review of the 
claims folder and an interview and 
examination of the Veteran, the examiner 
should identify all psychiatric 
diagnoses.  As to PTSD, if diagnosed, 

(a) Provide an opinion as to whether it 
is more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability 
of 50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
that the Veteran was sexually assaulted 
during service.  A complete rationale 
should be provided for any conclusions or 
opinions and should be based on the 
interview, examination, and a review of 
the Veteran's claims folder, including 
the Veteran's service and post-service 
treatment records, her service personnel 
records, lay statements by the Veteran, 
and any third party evidence/statements.  
The examiner should also discuss any in-
service or post-service behavioral 
changes that support or refute the 
provided opinion.  

(b) If, and only if, it is determined 
that it is more likely than not or at 
least as likely as not that the Veteran 
was sexually assaulted during service, 
then determine whether the Veteran 
currently has PTSD based on her claimed 
in-service stressor of personal assault.  
The examiner should utilize the DSM-IV in 
arriving at diagnoses and identify all 
existing psychiatric diagnoses.  If PTSD 
is diagnosed, the examiner must explain 
whether and how each of the diagnostic 
criteria is or is not satisfied.  Also, 
if PTSD is diagnosed, the examiner must 
identify the stressor(s) supporting the 
diagnosis.  

As to other psychiatric disorders, the 
examiner should provide diagnoses of the 
Veteran's current psychiatric 
disabilities.  Based on a thorough review 
of the evidence of record, the examiner 
should provide an opinion as to the 
medical probabilities that the Veteran 
has a current psychiatric disability, 
other than PTSD, that is related to her 
active military service.  Consideration 
should be given to the in-service 
treatment records, including during her 
service in the Air Force from May 1973 to 
June 1973.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service 
onset.  An opinion should be provided for 
each identified psychiatric disability. 
All opinions should be set forth in 
detail and explained in the context of 
the record.

2.  After completion of the above, and 
any other development deemed necessary, 
review the expanded record and determine 
if the Veteran may be granted the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and his 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


